Citation Nr: 1537231	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  10-36 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for periodontal disease for compensation purposes, and if so, whether service connection may be granted.

2.  Entitlement to service connection for periodontal disease for additional treatment purposes.

3.  Whether new and material evidence has been received to reopen a claim of service connection for mandibular torus, and if so, whether service connection may be granted.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty in the US Air Force from March 1975 to March 1979, and from June 1979 to January 1995.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal following a May 2009 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  In March 2015, a videoconference hearing was held before the undersigned.  A transcript is associated with the record.

The RO originally denied the Veteran's claim for entitlement to service connection for mandibular torus, claimed as a lump on the gum, in a December 1998 rating action.  The Veteran was notified of that decision but did not appeal.  With respect to periodontal disease, the Veteran was denied service connection for compensation purposes in a September 2001 rating decision.  He was notified of that decision but did not appeal.  The Veteran sought to reopen his claims in October 2008.  Accordingly, new and material evidence must be received for the claims to be reopened and the Board has rephrased the issues on appeal as reflected on the title page of this Decision/Remand.  

The reopened claim for entitlement to service connection for mandibular torus is addressed in the REMAND portion of the decision below and it is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACTS

1.  An unappealed February 2006 rating decision denied the Veteran service connection for periodontal disease for compensation purposes essentially on a finding that such a condition was not a compensable disability.

2.  Evidence received since the September 2001 rating decision does not tend to show that periodontal disease is a compensable disability; does not relate to an unestablished fact necessary to substantiate the claim of service connection for periodontal disease; and does not raise a reasonable possibility of substantiating such claim.

3.  In a rating action of July 2008, the RO granted service connection for dental treatment purposes for periodontal disease.  

4.  The record reflects that, and the Veteran has admitted in testimony before the Board, he received his one-time treatment for periodontal disease.  

5.  In an unappealed February 2006 decision, the RO denied service connection for mandibular torus.

6.  Evidence received since that February 2006 rating decision is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for recurrent mandibular torus.  


CONCLUSIONS OF LAW

1.  The February 2006 decision denying service connection, for compensation purposes, for periodontal disease is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection, for compensation purposes, for periodontal disease.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

3.  Because the Veteran has already received one-time treatment for periodontal disease, the Veteran's claim for entitlement to service connection for additional treatment for periodontal disease lacks legal merit, and it is denied.  38 U.S.C.A. § 1110, 1721 (West 2013); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2015); Sabonis v. Brown, 6 Vet. App. 426 (1994).

4.  The February 2006 decision denying service connection for recurrent mandibular torus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).

5.  New and material evidence has been received to reopen the claim of entitlement to service connection for recurrent mandibular torus.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's hearing, the undersigned noted that basis for the prior determinations and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. 3.103(c)(2) as interpreted by the Court.

I.  New and Material - Periodontal Disease (Compensation)

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Kent v. Nicholson, 20 Vet. App. 1 (2006) is no longer controlling precedent insofar as it required case specific notice in applications to reopen previously denied claims (new and material evidence).  VAOPGCPREC 6-2014 (Nov. 21, 2014)  

In a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  The Vetera n was provided with the required notice in a letter dated in October 2008.

The Veteran's pertinent service (STRs) and post-service treatment records have been secured.  The duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach in a claim to reopen until/unless the previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  See Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is also met.

B.  New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105 (West 2014).  Under Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011), the Federal Circuit found that § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  See also Buie v. Shinseki, 24 Vet. App. 242 (2010).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post service (one year for arthritis).  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

To substantiate a claim of service connection, there must be evidence of a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 283 F.3d 1378, 1380-81 (Fed. Cir. 2000).

C.  Facts and Discussion - Periodontal Disease

A September 1996 rating decision denied the Veteran service connection for periodontal disease, based essentially on a finding that such was not a compensable disability.  It is noted that since that time, service connection for treatment purposes was granted.  The Veteran was notified of that decision and did not timely file a notice of disagreement with that decision (or submit additional evidence within a year following).  There also is no basis for finding that new and material evidence was received within one year of the notice of the September 1996 rating decision. See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b) (2015).  Therefore that decision is final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  

Since that time, the Veteran has testified before the Board in conjunction with his claim.  He has expressed disagreement with the lack of treatment he has received through the VA Medical Center (Dental) in Memphis, Tennessee.  He has maintained that he should receive more than one-time treatment for his periodontal disease since the underlying condition has not been cured.  Notwithstanding his testimony, he has not averred that he now suffers from an underlying compensable dental disorder that has caused or resulted in periodontal disease, and that it is the underlying condition that should be service-connected.

The Board finds that the treatment records, written statements, and testimony before the Board, while new, are not material because they do not show or tend to show that periodontal disease is a compensable disability that can be assigned a compensable evaluation in accordance with VA laws and regulations or that the Veteran has a compensable dental disease or disability.  

Accordingly, for the reasons above, and even considering the "low threshold" standard outlined by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has not been received, and the claims of service connection for periodontal disease may not be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

II.  New and Material Evidence - Mandibular Torus

In December 1998, the RO denied service connection for mandibular torus.  The RO concluded that since mandibular torus (exostosis) was a condition for which compensation could be established therefor, service connection could not be granted.  The Veteran was notified of that decision and his right to appeal it.  He did not appeal the decision or submit additional evidence within one year, and thus the December 1998 rating decision became final.  Bond v. Shinseki, 659 F.3d. 1362 (Fed. Cir. 2011); 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103; see also 38 C.F.R. § 3.156(b), (c).

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c).  A claim, however, on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  The regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence added to the record since the last final denial includes VA treatment records and testimony before the Board.  These records do show that the Veteran does not suffer from a "one time" mandibular torus or bump on the gum, but may suffer from a recurrent growth or non-transitory condition.  Additionally, these same records, and more specifically the testimony provided by the Veteran before the Board, echo this possibility that the disorder is not an "ordinary variance" of the bone as originally noted by the RO in its rating action of December 1998.  

The Board finds that this evidence is new in that it was not associated with the claims file prior to the December 1998 rating decision.  Moreover, the evidence is material because it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  This new information meets the low standard of Shade by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, his claim for a recurrent mandibular torus shall be reopened.

III.  Service Connection - Periodontal Disease (Additional Treatment)

The Veteran has also requested, in writing and during his hearing before the Board, that he be declared eligible to receive additional treatment from the VA for his periodontal disease.  He has admitted that he received one-time care for the condition but asks that additional treatment be provided at no cost to the Veteran.  

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2014)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the action taken herein with, no further discussion of the VCAA is required with respect to these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

That is, as will be discussed below, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantive the claim, VA's duties to notify and to assist are not applicable.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Manning v Principi, 16 Vet. App. 534 (2002).

In regard to claims for service connection for a dental disability, for treatment purposes, under 38 C.F.R. § 3.381 (2015), treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment under 38 C.F.R. § 17.161 (2015).  The rating agency will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service.  

Section 3.381 then sets forth various provisions under which an identified condition is presumed service-related.  Access to outpatient dental services is available for those individuals having a dental condition to the extent prescribed and in accordance with the applicable classification and provisions set forth in 38 C.F.R. § 17.161.  Based on class II(a) of eligibility, those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability.  38 C.F.R. § 17.161(c) (2015).  Meanwhile, class II of eligibility sets forth the conditions under which treatment indicated as reasonably necessary for one-time correction may be authorized otherwise for service-connected noncompensable dental disability.  38 C.F.R. § 17.161(b) (2015).

In comparison, service-connected compensation for loss of teeth or other qualifying dental disorder generally requires that there have manifested loss of substance of body of the maxilla or mandible, or of the soft tissue surrounding that region.  See 38 C.F.R. § 4.150 (2015).  Diagnostic Codes 9900-9916 (provision of the VA Rating Schedule pertaining to compensation for loss of teeth). See also Woodson v. Brown, 8 Vet. App. 352, 353 (1995). 

The record reflects that, in a rating action issued in July 2008, the RO granted service connection for dental treatment purposes for periodontal disease.  Said treatment was granted in accordance with 38 C.F.R. § 17.161(b), i.e., one-time treatment.  The Veteran subsequently received the treatment through his local VA facility.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court found that when there is a lack of entitlement under the law or an absence of legal merit, the claim should be dismissed.  Moreover, the action of Board should be terminated immediately concerning that issue.  See also Giancaterino v. Brown, 7 Vet. App. 555, 561 (1995) (construing Sabonis, supra), and Florentino v. Brown, 7 Vet. App. 369 (1995). 

In this matter, the applicable regulations specify that entitlement to service connection for dental treatment purposes for conditions that are not due to trauma is limited to one-time or a single treatment.  The Veteran has received that treatment and the regulations do not allow for additional treatment.  As such, as the Veteran lacks entitlement under the laws and regulations for additional treatment, this claim is denied and dismissed.  


ORDER

New and material evidence has not been received sufficient to reopen the claim for service connection for periodontal disease, for compensation purposes, and the claim is denied.  

New and material evidence has been received to reopen the claim for entitlement to service connection for a recurrent mandibular torus; to this extent, the claim is granted.

Entitlement to service connection for additional treatment for periodontal disease is dismissed.  



REMAND

Additional development is necessary to adjudicate the remaining claim on appeal.  As reported above, the Board has reopened the Veteran's claim for entitlement to service connection for recurrent mandibular torus.  VA has a duty to develop the Veteran's claims prior to the issuance of a decision on the merits of the claim.  This duty includes the duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  

The record reflects that a VA examiner has not commented on the assertions made by the Veteran, i.e., that the mandibular torus is a recurrent growth that has not been corrected by surgical intervention and that it is a disorder for which service connection may be granted.  A medical examination is needed.  See Shade; Hyder v, Derwinski, 1 Vet. App. 221 (1991).  Based upon the evidentiary record in the instant case and in light of the applicable provisions of the VCAA, it is the Board's opinion that such an examination should be afforded the Veteran before the Board issues a determination on the merits of his claim.

Accordingly, further appellate consideration will be deferred and the case is REMANDED for the following development:

1.  Ask the Veteran to identify all sources of treatment received since January 1998 for mandibular torus, and to furnish authorizations for VA to obtain private records.  If requests for any records are not successful, inform the Veteran of the missing records, the efforts made to obtain them, and what further actions VA will take.

2.  Then arrange for the Veteran to undergo an examination with respect to his recurrent mandibular torus.  The examiner should provide an opinion as to whether the Veteran is now suffering from a current disability manifested by mandibular torus.  A current disability is one shown at any time since 2008.

The examiner should further comment on whether there is an underlying dental disorder that has caused the recurrent mandibular torus or if the recurrent mandibular torus is a developmental defect, for which service connection would be precluded.  A developmental defect is one that is incapable of change.

If the mandibular torus is not a developmental defect, the examiner should provide an opinion as to whether it had its onset in service or otherwise the result of a disease or injury in service.

If the physician cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.

The examiner should review the claims folder.

3.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case (SSOC).  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


